Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/2/2020, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (hereafter Donnelly)(US PgPub 2018/0040163) and in view of Braunstein et al. (hereafter Braunstein)(US PgPub 2017/0008521).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the localization of an AV based on known landmark information of Braunstein to the AV system of Donnelly, motivation being to more accurately detect a location of the AV and provide feedback within the system. 
Regarding claim 3, Donnelly discloses wherein the action comprises: obtaining, using the processing circuit, passenger preference data; selecting, using the processing circuit, content based on the physical feature data and the passenger preference data; and sending, using the processing 
Regarding claim 4, Donnelly discloses wherein the action comprises: sending, using the processing circuit, the content to a passenger mobile device in the AV (Paragraph 0076).
Regarding claim 5, Donnelly discloses wherein the content is an advertisement associated with the physical feature (Figure 5 and Paragraphs 0071 and 0085).
Regarding claim 6, Donnelly discloses wherein the content is provided as virtual reality or augmented reality (Figure 4 and Paragraph 0075).
Regarding claim 7, Donnelly discloses wherein the virtual reality or augmented reality content comprises themed representations (Figure 5 and Paragraphs 0071 and 0085).
Regarding claim 8, Donnelly discloses wherein the sensor includes image data indicating a direction in which the passenger is looking (Figure 4, Element416 and Paragraphs 0079 and 0084 where the head tracking sensors track a direction in which the rider is looking).
Regarding claim 9, Donnelly discloses wherein the AV includes two or more passengers and the action comprises: receiving, using the processing circuit, first passenger preference data from a first passenger in the AV and second passenger preference data from a second passenger in the AV; selecting, using the processing circuit, content related to the physical feature based on the first and second passenger preference data; and sending, using the processing circuit, the content to the AV or a passenger mobile device in the AV (Paragraphs 0039,0044, 0051, 0052 and 0069 where plural riders are provided in the AV and each includes preference data).
Regarding claim 10, Donnelly discloses determining, using the processing circuit, seat locations of the first and second passengers in the AV; and filtering, using the processing circuit, at least one of the passenger attention data or content based on the seat locations (Paragraphs 0039, 0044, 0051, 0052 and 0069 where each rider is provided unique content).

Regarding claim 11, Donnelly discloses wherein the passenger attention data includes audio samples of commentary or utterances made by the passenger in the AV that is indicative of the physical feature (Paragraphs 0047 where voice sensors detect landmark data).
Regarding claim 12, Donnelly discloses wherein determining the physical feature, further comprises: determining, using a localization circuit of the AV, a location of the AV in the environment; determining, from the sensor data, a line-of-sight (LOS) vector that extends from the location of the AV into a direction of the physical feature; and determining, using the processing circuit, the physical feature using the line-of-sight vector and a three-dimensional (3D) map or model of the environment (Paragraphs 0016, 0079, 0084 and 0086 where rider LOS and 3D data are used to render content).
Regarding claim 13, Donnelly discloses wherein the action comprises: generating or obtaining, using the processing circuit, content related to the physical feature data; and augmenting, using the processing circuit, a digital map of the environment with the content (Figures 3-5 and Paragraphs 0084-0085 where the content is provided via the virtual reality system to a rider).
Regarding claim 14, Donnelly discloses wherein the content is virtual tour media that includes at least a portion of the physical feature data (Paragraphs 0058 and 0071).
Regarding claim 15, Donnelly discloses determining, using the processing circuit, an attention time span of the passenger based on the passenger attention data; and filtering, using the processing circuit, the passenger attention data based on the attention time span (Figure 4, Element 416 and Paragraphs 0079 and 0084 where the head tracking sensors track a direction in which the rider is looking and the time which the user looks in said direction).
Regarding claim 16, see rejection for claim 1.


Regarding claim 18, Donnelly discloses obtaining, from at least one sensor of a cabin of the AV, data indicating a passenger’s pose or look direction (Figure 4, Element 416 and Paragraphs 0079 and 0084 where the head tracking sensors track a direction in which the rider is looking).
Regarding claim 19, Donnelly discloses wherein the at least one sensor comprises at least one camera and the data comprises image data (Paragraphs 0030, 0041, 0052, 0058 and 0080).
Regarding claim 20, Donnelly discloses wherein the passenger mobile device is used to display content (Paragraph 0076).
Regarding claim 21, Donnelly discloses wherein the location of the AV is determined using the Law of Sines and trilateration based on passenger line-of-sight vectors (see rejection for claim 1 and Figure 5 and Paragraphs 0053, 0079, 0084 and 0085 where locations of specific points of interest (buildings, landmarks) are detected on the route of the AV based on the rider's look direction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687